     Case 3:19-cv-08136-ROS-JZB Document 46 Filed 06/29/20 Page 1 of 4



 1   Kathleen S. Elder, Bar #021763
     Brandi C. Blair, Bar #025944
 2   JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
 3   Phoenix, Arizona 85004
     Telephone: (602) 263-1700
 4   Fax: (602) 200-7889
     kelder@jshfirm.com
 5   bblair@jshfirm.com
 6   Attorneys for Defendants Wexford Health
     Sources, Inc., Kadyann Cobey, Debra E.
 7   Wagner, Danielle Alderson and Linda
     Alvarez
 8
 9                           UNITED STATES DISTRICT COURT
10                                  DISTRICT OF ARIZONA
11   Joanna Newman, personal representative of the      NO. 3:19-cv-08136-ROS-JZB
     Estate of Charles Edward Brown; Jeannie
12   Worden, mother of Charles Edward Brown;            UNOPPOSED MOTION TO
     Charles Wilson Brown, natural father of            EXTEND DEADLINES
13   Charles Edward Brown,
14                                        Plaintiffs,
15                v.
16   Yavapai County, a governmental entity;
     Sheriff Scott Mascher, in his official capacity
17   as Sheriff of Yavapai County; Wexford Health
     Sources, Inc., a Florida Corporation; Kadyann
18   Cobey and John Doe Cobey, a married couple,
     Debra E. Wagner and John Doe Wagner, a
19   married couple; Danielle Alderson and John
     Doe Alderson, a married couple; Mike
20   Thompson and Jane Doe Thompson, a married
     couple; Linda Alvarez, and John Doe Alvarez,
21   a married couple; John and Jane Does 1-100;
     Black Partnerships 1-10; White Corporations
22   1-10,
23                                      Defendants.
24
                  The Wexford Defendants, including Wexford Health Sources, Inc., Kadyann
25
     Cobey, Debra Wagner, Danielle Alderson,            Linda Alvarez, and Defendant Mike
26
     Thompson hereby request that the Court extend Defendants’ expert disclosure deadline
27
     and other deadlines for the following reasons:
28
     8564624.1
     Case 3:19-cv-08136-ROS-JZB Document 46 Filed 06/29/20 Page 2 of 4



 1                   On February 11, 2020, the Court ordered that Plaintiffs’ expert disclosure
 2   was due on May 8, 2020, followed by Defendants’ expert disclosure on July 2, 2020, and
 3   rebuttal expert disclosure on August 3, 2020, consistent with the Parties’ stipulation.
 4   [Order - Doc. 31] This gave Defendants’ experts eight weeks to respond to Plaintiffs’
 5   expert reports.
 6                   On June 22, 2020, this Court granted Plaintiff’s Motion for Extension of
 7   Time to Disclose Expert Witnesses, ordering Plaintiffs to disclose their experts and
 8   reports on June 30, 2020, followed by Defendants’ expert reports on July 15, 2020. 1 All
 9   other deadlines were to remain in effect. [Order - Doc 44]
10                   Defendants are highly prejudiced by this Order, which shortens Defendants’
11   experts’ time to respond Plaintiffs’ expert reports from eight weeks to two weeks, which
12   also falls over the Fourth of July holiday. Plaintiffs’ counsel does not oppose Defendants’
13   request to extend Defendants’ expert disclosure to August 25, 2020, followed by rebuttal
14   expert disclosure on September 29, 2020. These deadlines are consistent with what the
15   Parties bargained for originally.
16                   Because remaining deadlines were tied to expert deadlines and set before the
17   COVID pandemic impacted all parties, the Parties believe it is necessary to extend other
18   deadlines six weeks as follows:
19                   Written Discovery: from September 21, 2020 to November 17, 2020;
20                   MIDP Responses and Fact discovery: from November 5, 2020 to
21                   December 17, 2020;
22                   Expert Depositions: from December 3, 2020 to January 14, 2021;
23                   Dispositive motions: from February 2, 2021 to March 16, 2021; and
24                   Good faith settlement talks: from January 14, 2021 to February 25, 2021.
25
26
                 1
27           Plaintiffs’ Motion was filed after 5:30 PM on Friday, June 19, 2020. The Court
     entered its Order on Monday, June 22, 2020 at 2:27 PM before Defendants had an
28   opportunity to be heard on the issue by filing a Response.
     8564624.1                                     2
     Case 3:19-cv-08136-ROS-JZB Document 46 Filed 06/29/20 Page 3 of 4



 1                 Plaintiffs recently agreed to voluntarily dismiss the Yavapai County
 2   Defendants. The remaining Parties are in the process of scheduling a mediation, which
 3   they believe will take place within the next four to six weeks. The request to extend
 4   deadlines as set forth above is being made in good faith and not for the purpose of delay.
 5   Moreover, it will help to promote settlement and is consistent with goals of judicial
 6   economy as Defendants may be able to save considerable expert expenses if a mediation
 7   can resolve the matter sooner rather than later.
 8                 Plaintiffs are in agreement with the above deadlines. A proposed form of
 9   Order is submitted herewith.
10                 DATED this 29th day of June 2020.
11                                               JONES, SKELTON & HOCHULI, P.L.C.
12
13                                               By /s/ Kathleen S. Elder
                                                   Kathleen S. Elder
14                                                 Brandi C. Blair
                                                   40 North Central Avenue, Suite 2700
15                                                 Phoenix, Arizona 85004
                                                   Attorneys for Defendants Wexford Health
16                                                 Sources, Inc., Kadyann Cobey, Debra E.
                                                   Wagner, Danielle Alderson and Linda
17                                                 Alvarez
18                                               MILLS + WOODS LAW
19
20                                               By _/s/ Scott Griffiths w/ permission______
                                                    Robert T. Mills
21                                                  Sean A. Woods
                                                    Scott Griffiths
22                                                  5055 North 12th Street
                                                    Suite 101
23                                                  Phoenix, Arizona 85014
24                                               GUST ROSENFELD P.L.C.
25
                                                 By /s/ John T. Shoaf w/permission
26                                                 John T. Shoaf
                                                   One East Washington Street
27                                                 Suite 1600
                                                   Phoenix, Arizona 85004-2553
28                                                 Attorneys for Defendant Mike Thompson
     8564624.1                                     3
     Case 3:19-cv-08136-ROS-JZB Document 46 Filed 06/29/20 Page 4 of 4



 1
                                   CERTIFICATE OF SERVICE
 2
                     I hereby certify that on this 29th day of June 2020, I caused the foregoing
 3
     document to be filed electronically with the Clerk of Court through the CM/ECF System
 4
     for filing; and served on counsel of record via the Court’s CM/ECF system.
 5
 6                   I further certify that some of the participants in the case are not registered

 7   CM/ECF users. I have mailed the foregoing document to the following non-CM/ECF

 8   participants:

 9
     Robert T. Mills
10   Sean A. Woods
     Scott Griffiths
11   MILLS + WOODS LAW
     5055 North 12th Street
12   Suite 101
     Phoenix, Arizona 85014
13   Attorneys for Plaintiffs
14   Daniel J. O’Connor, Jr.
     Karen Stillwell
15   O’Connor & Dyet, P.C.
     7955 South Priest Drive
16   Tempe, Arizona 85284
     Attorneys for Yavapai County and Sheriff Scott Masher
17
     John T. Shoaf
18   GUST ROSENFELD P.L.C.
     One East Washington Street
19   Suite 1600
     Phoenix, Arizona 85004-2553
20   Attorneys for Defendant Mike Thompson
21
22
     /s/ Pam Pullem
23
24
25
26
27
28
     8564624.1                                      4
